Citation Nr: 0905207	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  04-08 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for asthma/respiratory 
disorder, including under the provisions of 38 C.F.R. § 
3.317.

2.  Entitlement to an increased rating for a skin disability, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1987 to 
November 1991, including in the Southwest Asia Theater of 
Operations from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's request for 
a rating in excess of 10 percent for his service-connected 
skin disability, and denied the veteran's request to reopen a 
previously denied claim for service connection for a 
breathing disorder/asthma on the grounds of no new and 
material evidence.  

The Board notes that in December 2008 the Board received 
correspondence from a private attorney, which included an 
executed Appointment of Individual as Claimant's 
Representative form.  Unfortunately, this request was 
received by the Board more than 90 days after the August 2008 
certification of the case to the Board, and the appellant has 
not demonstrated, on motion, good cause for the delay.  See 
38 C.F.R. § 20.1304.  The Board is thus unable to consider 
the veteran's request for a change in representative.

The issue of new and material evidence for service connection 
for asthma/respiratory disorder is addressed in the REMAND 
portion of the decision below.


FINDING OF FACT

Medical records dating from July 2002 reflect that the 
veteran's service-connected fungal dermatitis disability has 
been productive of constant itching, pigment changes, and 
macular lesions about the groin, right hand, and feet.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
fungal dermatitis of the groin, hands, and feet prior to July 
23, 2002, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7899-
7806 (as in effect prior to August 30, 2002).

2.  The criteria for a rating of 30 percent, but no higher, 
for fungal dermatitis of the groin, hands, and feet beginning 
July 23, 2002, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 
(2001, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In May 2003 the veteran submitted a claim for a rating in 
excess of 10 percent for his service-connected fungal 
infection of the hands, feet, and groin disability.  Review 
of the record reveals that this disability has been evaluated 
under the provisions of Diagnostic Code 7899-7806 throughout 
the period under review in this appeal.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (as in effect since May 2002).

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  A higher evaluation shall 
be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  

Evaluation of the same disability under various diagnoses, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  
However, for purposes of determining whether the appellant is 
entitled to separate ratings for different problems or 
residuals of an injury, such that separate evaluations do not 
violate the prohibition against pyramiding, the critical 
element is that none of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  

Prior to August 30, 2002, a noncompensable disability rating 
was warranted for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect 
prior to August 30, 2002).  A 10 percent disability rating 
was warranted for eczema with exfoliation, exudation, or 
itching involving an exposed surface or extensive area, and a 
30 percent disability rating was assigned for eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Id.  The highest disability rating of 50 
percent was warranted for ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant eczema.  Id.  

Effective August 30, 2002, the schedule for evaluation of 
skin disorders was amended to provide for a noncompensable 
disability rating for dermatitis or eczema involving less 
than 5 percent of the entire body, or less than 5 percent of 
exposed areas affected and requiring no more than topical 
therapy during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective August 30, 2002).  A 10 
percent disability evaluation is warranted where at least 5, 
but less than 20 percent of the entire body is affected, or 
for at least 5 but less than 20 percent of the exposed 
affected areas, or where intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required for a total duration of less than six weeks during 
the prior 12-month period.  Id.  A 30 percent disability 
rating is warranted for dermatitis or eczema over 20 to 40 
percent of the body or 20 to 40 percent of the exposed areas 
affected, or where systemic therapy such as corticosteroids 
or other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly during the 
prior 12- month period.  Id.  The highest disability rating 
of 60 percent is warranted where more than 40 percent of the 
entire body or more than 40 percent of exposed areas is 
affected, or; where constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required during the past 12-month.  Id.

In October 2008 the skin regulations were again amended 
effective October 23, 2008.  The Board notes that the 
regulatory changes only apply to applications received by VA 
on or after October 23, 2008, or if the veteran requests 
review under the clarified criteria.  See 73 Fed. Reg. 54708 
(Sept. 23, 2008).  As neither situation applied in this case, 
the Board will not consider the regulatory changes in this 
case.  

While the veteran's entire history is reviewed when assigning 
a disability rating  (38 C.F.R. § 4.1), where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505, (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.

The veteran is entitled to the most favorable of the versions 
of a regulation that was revised during his appeal.  See 
VAOPGCPREC 7-2003.  However, the effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change.  VAOPGCPREC 
3-2000, 65 Fed. Reg. 33,421 (2000).

VA medical records dating from July 2002 chronicle a history 
of topical treatment for fungal dermatitis, and a course of 
tablets on one occasion in 2004 that the veteran successfully 
completed without elevation of liver function.  

In August 2003 the veteran was accorded a compensation and 
pension (C&P) skin diseases examination.  During the 
examination he reported that his right hand and both feet 
peel at times.  Physical examination found fungus present on 
both great toenails and the 5th toe on the right foot with 
discoloration, which the examiner diagnosed as bilateral 
tinea pedis, left greater than right.  There was also a 
"very tiny" area of peeling on the palms of both hands, and 
tinea cruris in the groin area bilaterally, left greater than 
right.  The examiner added that when he has fungus on his 
nails it makes him self conscious about the appearance of his 
hands, but when it is clear he has no problems.  Diagnosis 
was tinea cruris, controlled with medication.  Medication 
consisted of tablets, and a topical cream and powder.  
According to the examiner, his feet or hands did not affect 
his occupational functioning, and no chemicals used in his 
work affected his condition.

In August 2003, the vetran reported that he had irritation, 
itching and scaling due to his skin condition.  In a written 
statement dated in March 2004 the veteran reported that he 
had been experiencing a lot of itching on his arms, sides and 
back.  

In April 2004 the veteran was accorded another C&P skin 
diseases examination.  During the examination he reported 
that his skin condition has been ongoing but not progressive.  
He complained of scaling and maceration between his toes, and 
of a fungal infection in both great toenails and the right 
little toe.  He complained of tinea unguium with scaling and 
peeling on the palmar surfaces of both hands, and itchy 
scaling lesions in his groin bilaterally.  He also complained 
of cosmetic discomfort due to the appearance of his nails.  
He added that he had been using a cream and a powder for his 
symptoms with some initial side effects that had since 
resolved.  It was noted that the local symptoms included 
itching and discomfort.  

Physical examination found no scaling, maceration, 
blistering, or any type of lesions on the hands, and the skin 
was intact.  There was, however, minimal scaling without 
erythema between the toes and onychomycosis in both great 
toenails and the right fifth toenail, and "subungual 
hyperkeratosis and scaling maceration with erythema" in the 
groin bilaterally, right more than left.  The examiner also 
noted some hyperpigmentation consistent with old lesions.  
Diagnosis was "history of tinea pedis, tinea unguium, and 
onychomycosis."  The examiner added that these are all 
chronic conditions.

In June 2008 the veteran was accorded yet another C&P skin 
diseases examination.  During the examination he reported 
that his skin condition is getting progressively worse but is 
intermittent.  He complained of itching and discomfort, 
especially during extensive maceration in the webs between 
his toes and on the soles of his feet.  He stated this is a 
social embarrassment for him, and said that he can never wear 
sandals or slippers outside.  Physical examination found 
minimal scaling on the right hand covering less than 1 
percent of the total or exposed body surface area; extensive 
scaling and maceration in the webs between the toes; an 
erythematous appearance to the soles of the feet and 
extensive scaling and maceration over the entire plantar 
aspect of the feet covering 2 to 3 percent of the total body 
surface area and 0 percent of the exposed body surface area; 
thickening, riding, graying hyperkeratosis of the bilateral 
great toenails and bilateral little toenails consistent with 
onychomycosis; and extensive scaling and maceration in the 
groin area comprising approximately 2 percent of the total 
body surface area and 0 percent of the exposed body surface 
area.  Diagnosis was tinea pedis, manuum, and onychomycosis.  
The examiner reported that "this appears to cover 
approximately 5% of the entire body surface area, less than 
1% of exposed body surface area."  He added that the veteran 
uses topical medications, and is not on any systemic or 
immunosuppressive drugs.  

Evidence since July 2002 of constant itching, pigment 
changes, and macular lesions about the groin, hands, and feet 
comports with a rating of 30 percent under the provisions of 
Diagnostic Code 7806 as in effect prior to August 30, 2002.  
Accordingly, the Board finds that the criteria for a rating 
of 30 percent have been met beginning July 23, 2002, the date 
of corroborative VA medical records.  See 38 C.F.R. § 
3.400(o)(2); see also Hart, 21 Vet. App. 505 (regarding 
administration of staged rating).  The highest rating of 50 
percent under the former provisions of Diagnostic Code 7806 
is not warranted as there is no evidence of ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema; and the 
highest rating of 60 percent under the current provisions of 
Diagnostic Code 7806 is not warranted because the veteran's 
skin disability does not involve more than 40 percent of the 
entire body or more than 40 percent of exposed areas is 
affected, or require constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month.  Accordingly, the criteria 
for a rating in excess of 30 percent are not met at any time 
during the appeal period.

In reaching this conclusion the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Evaluation under the provisions of 
Diagnostic Codes 7801-7805 is not limited to scars on other 
than the head, face, and neck.  38 C.F.R. § 4.118 (2001, 
2008).  He does not have leishmaniasis; discoid lupus 
erythematosus; tuberculosis luposa; psoriasis; a bullous 
disorder; or exfoliative dermatitis; so a rating under 
Diagnostic Codes 7807-7817 (as in effect throughout the 
appeal period) is not warranted.  Id.  He does not have 
verruga peruana; pemphigus; pinta; or skin growth (benign or 
malignant); so evaluation under the provisions of Diagnostic 
Codes 7810, 7812, 7815, 7818, and 7819 (as in effect prior to 
August 30, 2002) is not warranted.  38 C.F.R. 4.118.  He also 
does not have malignant or benign neoplasms; a collagen-
vascular disease; a cutaneous manifestation of a collagen-
vascular disease; a papulosquamous disorder; a disease of 
keratinization; urticaria, vasculitis; multiforme erythema; 
chloracne; alopecia; hyperhidrosis; melanoma; or scarring 
alopecia; so evaluation under Diagnostic Codes 7818-7819, 
7821-7822, 7824-7833 is not warranted.  38 C.F.R. 4.118 (as 
in effect beginning August 30, 2002).  Moreover, the schedule 
does not provide for a rating in excess of 10 percent for 
vitiligo (see 38 C.F.R. § 4.118, Diagnostic Code 7823 (as in 
effect beginning August 30, 2002)), so a rating under that 
criteria is not warranted.

Reasonable doubt has been considered with regard to a rating 
in excess of 10 percent prior to March 5, 2002; and in excess 
of 30 percent throughout the appeal period, however, the 
record does not contain an approximate balance of negative 
and positive evidence on the merits.  38 C.F.R. § 3.102.  

The assignment of an extra-schedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) was also considered; 
however, the record contains no evidence that the veteran's 
service-connected skin disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or that 
it has necessitated frequent periods of hospitalization.  
Referral by the RO to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is thus not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

As regards claims for an increased rating, the Court has held 
that with regard to claims for increased-compensation, 
Section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id.  

Letters sent to the veteran in June 2003 and June 2006 did 
not satisfy the notice requirements of Vazquez; however, the 
Board finds that the presumption of prejudice is rebutted.  
The veteran has repeatedly stated that a higher rating was 
warranted because his condition has become more severe.  The 
Board further notes that he was provided with applicable 
rating criteria in a January 2004 statement of the case, and 
a letter dated in January 2008 asked him to provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has had on his 
employment and daily life.  In that regard the Board notes 
that he has been accorded multiple C&P examinations; the 
reports of which are of record.  Moreover, he has been 
zealously represented by a veterans' service organization 
throughout the appeal period.  Based on the various notices 
provided by VA with respect to the applicable criteria and 
the types of information and evidence that the veteran could 
submit to VA; as well as the various communications between 
the veteran and VA, the veteran is reasonably expected to 
understand the types of evidence that would support his 
claims for a higher rating.  

Regarding the duty to assist, VA treatment records have been 
obtained and made a part of the file.  The veteran has also 
been accorded multiple C&P examinations; the reports of which 
are of record.  The Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for fungal dermatitis of the 
hands, feet, and groin prior to July 23, 2002, is denied.

A rating of 30 percent for fungal dermatitis of the hands, 
feet, and groin beginning July 23, 2002, is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.




REMAND

In addition to the foregoing, the veteran seeks to reopen a 
previously denied claim for a breathing disorder/asthma.

In December 2007 the Board remanded the matter for provision 
to the veteran of notice in compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board noted that the 
veteran's prior claim(s) were denied as "not well 
grounded," and specifically instructed that the veteran be 
informed "of the specific basis for the 1997 denial of 
service connection for an undiagnosed respiratory disorder, 
and . . . of the basis of the 1999 denial of service 
connection for asthma."  Unfortunately, a post-remand letter 
to the veteran dated in January 2008 merely advised the 
veteran that his claim had been denied "because benefits 
denied as not well grounded."  

The Court had held that a remand by the Board confers upon 
the veteran, as a matter of law, the right to compliance with 
the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  Accordingly, the case must be returned for 
full compliance with the Board's December 2007 remand.  Since 
the claims file is being returned it should be updated to 
include any VA treatment records compiled since May 2005.  
See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Send notice to the veteran, in 
compliance with Kent v. Nicholson, which 
informs him of the specific basis for the 
1997 denial of service connection for an 
undiagnosed respiratory disorder and the 
specific basis for the 1999 denial of 
service connection for asthma.  Inform 
him as to what evidence not of record is 
necessary to reopen each of those claims.  

2.  Associate with the claims file any VA 
medical treatment records pertaining to 
the veteran dating from May 18, 2005.  If 
no such records exist, that fact should 
be noted in the claims file.  Also 
attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of this remand provided 
that any necessary authorization forms 
are completed.  

3.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 C.F.R. § 19.31(b)(1) 
and be given an opportunity to respond.  
The case should then be returned to the 
Board for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


